NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHN LESTER COX,                                No.    16-35370

                Plaintiff-Appellant,            D.C. No. 3:15-cv-05584-RJB

 v.
                                                MEMORANDUM*
C/O SAYWERS, Floor officer; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Western District of Washington
                    Robert J. Bryan, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      John Lester Cox, a Washington state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging First

Amendment retaliation claims. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo, Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009), and we



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly granted summary judgment for Saywers and Kerr

because Cox failed to raise a genuine dispute of material fact as to whether there

was an absence of legitimate correctional goals for defendants’ conduct. See Pratt

v. Rowland, 65 F.3d 802, 806 (9th Cir. 1995) (“[A] successful retaliation claim

requires a finding that the prison authorities’ retaliatory action did not advance

legitimate goals of the correctional institution or was not tailored narrowly enough

to achieve such goals.” (citation and internal quotation marks omitted)); Barnett v.

Centoni, 31 F.3d 813, 816 (9th Cir. 1994) (preserving institutional order and

discipline are legitimate penological objectives).

      The district court properly granted summary judgment for Southwick

because Cox failed to raise a genuine dispute of material fact as to whether

Southwick took any adverse action. See Watison v. Carter, 668 F.3d 1108, 1114

(9th Cir. 2012) (adverse action required for prisoner retaliation claim).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009). We do not

consider documents not filed with the district court. See United States v. Elias, 921
F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.


                                          2                                       16-35370